PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/943,201
Filing Date: 2 Apr 2018
Appellant(s): Woodruff et al.



__________________
John D. Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brushafer et al. (U.S. Patent No. 5,843,542, cited in IDS submitted July 10, 2018) in view of Dunbar et al. (U.S. Patent Application Publication No. 2004/0126600 A1) and O’Conner (U.S. Patent No. 5,023,395, cited in previous Office Action).
Regarding claim 1, Brushafer discloses a method comprising: providing a textile layer (FIGS. 1, 2, 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising fabric #10); providing a film layer having a first thickness (FIG. 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising cover layer #18 formed from metalized reflective film; film would necessarily have a thickness); providing a metal layer having a second thickness (FIG. 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising cover layer #18 formed from metalized reflective film; metalized layer on film would necessarily have a thickness); bonding the film layer directly to the textile layer (col. 5, lines 34-38 of Brushafer, adhesive bonded metalized film); and bonding the metal layer directly to the film layer (col. 5, lines 34-38 of Brushafer, metalized reflective film would necessarily have a metal layer bonded directly to the film); wherein the textile layer forms an inner layer of the wrappable textile sleeve and the metal foil layer forms an outer layer of the wrappable textile sleeve (FIG. 1a of Brushafer).
Brushafer does not specifically disclose providing the film as a preshrunk polymer film.  Dunbar, however, discloses an insulator for electrical conductors comprising a preshrunk polymer (i.e., polyimide) film (Abstract, [0002] of Dunbar, polyimide film as insulation for electrically conductive wire; [0083] of Dunbar, film is heat stabilized to relax strains which would result in shrinkage; film is therefore pre-shrunk).  Dunbar also discloses that the polymer film can be metallized (i.e., sputtered with metal or directly bonded to a metal foil layer) ([0075] of Dunbar).  According to Dunbar, the heat-stabilized film has high dimensional stability ([0001] of Dunbar).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a preshrunk polymer film bonded to a metal foil layer as taught by Dunbar ([0001] of Dunbar) as the metallized reflective film in the method of Brushafer in order to provide a cover layer with improved thermal dimensional stability as taught by Dunbar ([0001] of Dunbar).  Improving thermal dimensional stability of the cover layer as taught by Dunbar would necessarily reduce shrinkage during use thereby reducing the tendency of the cover layer to crack.  The method of Brushafer in view of Dunbar is therefore also a method of reducing cracking (i.e., breakage) in a foil layer of a wrappable textile sleeve.
Dunbar discloses that the thickness of the polymer film is 1-500 microns or 0.00004-0.02 inches ([0059] of Dunbar).  Dunbar therefore clearly teaches a thickness range (i.e., 0.00004-0.02 inches) that encompasses that recited in claim 1 (i.e., between about 0.0001 and 0.00025 inches) which would render the claimed thickness range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim
Neither Brushafer nor Dunbar specifically disclose that the thickness of the metal foil layer is between about 0.00035 inches and 0.0010 inches.  O’Conner, however, discloses a cable shielding tape comprising an insulating film laminated to a metallic foil wherein the foil layer has a thickness of 0.00025 to 0.004 inches (Abstract, col. 5, lines 3-5 of O’Conner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a metallic foil having a thickness of 0.00025 to 0.004 inches as a metal foil layer in the modified method as such a thickness of foil was disclosed as suitable for use as electrical shielding in a commercial electrical insulating film as taught by O’Conner (col. 5, lines 3-5 of O’Conner).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  O’Conner clearly teaches a metal foil layer having a thickness (i.e., 0.00025 to 0.004) that encompasses that recited in claim 1 (i.e., between about 0.00035 inches and 0.0010 inches) which would render the claimed thickness range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 5, Brushafer discloses providing the textile layer as a woven layer (FIGS. 1 and 2 of Brushafer).
Regarding claim 6, Brushafer discloses that the textile layer has a plurality of discrete circumferentially extending annular bands formed from circumferentially extending weft yarns with adjacent bands having weft yarns with different diameters from one another (FIGS. 1 and 1b, col. 5, lines 10-12 of Brushafer, weft members #14a and #14b of alternating large and small diameter).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brushafer in view of Dunbar and O’Conner as set forth above with respect to claim 1, and further in view of Pechhold (U.S. Patent No. 3,816,643, cited in previous Office Action).
Regarding claim 3, neither Brushafer, Dunbar nor O’Conner disclose that the metal foil layer is a soft aluminum.  Pechhold, however, discloses an aluminum shield for an electrical conductor wherein the aluminum shield is a dead soft aluminum foil (Abstract, col. 4, lines 7-8 of Pechhold).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use dead soft aluminum as the metal foil layer in the method of Brushafer in view of Dunbar and O’Conner since Pechhold discloses that soft aluminum is suitable for use as a shielding material for electrical conductors (col. 4, lines 7-8 of Pechhold).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable .
Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brushafer in view of Pechhold, Dunbar and O’Conner.
Regarding claim 7, Brushafer discloses a method consisting of: providing a textile layer (FIGS. 1, 2, 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising fabric #10); providing a film layer having a first thickness (FIG. 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising cover layer #18 formed from metalized reflective film; film would necessarily have a thickness); providing a metal layer having a second thickness and a film layer with one another (FIG. 1b, col. 5, lines 34-38 of Brushafer, sleeve #16 comprising cover layer #18 formed from metalized reflective film; metalized layer on film would necessarily have a thickness); bonding the film layer directly to the textile layer (col. 5, lines 34-38 of Brushafer, adhesive bonded metalized film); and bonding the metal foil layer directly to the film layer (col. 5, lines 34-38 of Brushafer, metalized reflective film would necessarily have a metal layer bonded directly to the film), wherein the textile layer forms an inner layer of the wrappable textile sleeve and the dead soft metal foil layer forms an outer layer of the wrappable textile sleeve (FIG. 1a of Brushafer).
Brushafer does not specifically disclose providing the film as a polymeric film.  Dunbar, however, discloses an insulator for electrical conductors comprising a polymeric (i.e., polyimide) 
Dunbar discloses that the polymer film has a thickness of 1-500 microns or 0.00004-0.02 inches ([0059] of Dunbar).  Dunbar therefore clearly teaches a thickness range (i.e., 0.00004-0.02 inches) that encompasses that recited in claim 1 (i.e., between about 0.0001 inches and 0.00025 inches) which would render the claimed thickness range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Dunbar does not specifically disclose providing the metal foil layer as “dead soft metal foil”.  Pechhold, however, discloses an aluminum shield for an electrical conductor wherein the aluminum shield is a dead soft aluminum foil (Abstract, col. 4, lines 7-8 of Pechhold).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use dead soft aluminum as the metal foil layer in the method of Brushafer in 
Neither Brushafer nor Dunbar specifically disclose that the thickness of the metal foil layer is between about 0.00035 inches and 0.0010 inches.  In fact, neither Brushafer nor Dunbar disclose the thickness of the metal foil layer.  O’Conner, however, discloses a cable shielding tape comprising an insulating film laminated to a metallic foil wherein the foil layer has a thickness of 0.00025 to 0.004 inches (Abstract, col. 5, lines 3-5 of O’Conner).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a metallic foil having a thickness of 0.00025 to 0.004 inches as a metal foil layer in the modified method as such a thickness of foil was disclosed as suitable for use as a foil layer in a commercial electrical insulating film as taught by O’Conner (col. 5, lines 3-5 of O’Conner).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 10, Dunbar discloses providing the polymer film as a preshrunk polymer film ([0083] of Dunbar).
Regarding claim 11, Brushafer discloses providing the textile layer as a woven layer (FIGS. 1 and 2 of Brushafer).
Regarding claim 12, Brushafer discloses that the textile layer has a plurality of discrete circumferentially extending annular bands formed from circumferentially extending weft yarns with adjacent bands having weft yarns with different diameters from one another (FIGS. 1 and .
(2) Response to Argument
The applicant asserts that Brushafer has, as an objective, providing a woven fabric with enhanced flexibility and conformability and that in view of the objective of Brushafer, a person having ordinary skill in the art looking to solve a problem associated with the cracking of an outer reflective foil layer identified by appellant would not be prompted to look at Brushafer (pg. 4, last full ¶ of the Appeal Brief).  As set forth in the MPEP, however, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant and one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings (MPEP § 2144).
 The applicant also asserts that Brushafer teach a metalized reflective film or an aluminum foil layer and not bonding a metal foil layer to a polymeric film as recited in claims 1 and 7 (¶ spanning pp. 4-5 of the Appeal Brief).  A metalized film (i.e., a film covered or coated with a metal) as disclosed by Brushafer, however, is a film bonded with a metal foil layer.  Dunbar specifically discloses polymer films bonded with a metal foil layer as an insulator for wrapping electrical conductors ([0002], [0075] of Dunbar) and suggests the use of such films as the metalized film in the method of Brushafer (see analysis of claims 1 and 7 above).
The applicant also asserts that one of skill in the art would not arrive at the claimed first thickness of the preshrunk polymeric film layer and the claimed second thickness of the outer metal foil layer in view of the applied references without relying upon impermissible hindsight (pg. 5, 1st full ¶ of the Appeal Brief).  As set forth in the MPEP, however, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971) (MPEP § 2145 X.A).  With regard to the first thickness range, Dunbar discloses and provides motivation to use a polymer film having a thickness of 0.00004-0.02 inches, a range that encompasses the first thickness range recited in claims 1 and 7 (i.e., between about 0.0001 inches and 0.00025 inches) (see analysis of claims 1 and 7 above).  With regard to the second thickness range, O’Conner discloses and provides motivation to use a metal foil having a thickness of 0.00025 to 0.004 inches as the metal foil layer in the modified method, a range that encompasses the second thickness range recited in claims 1 and 7 (i.e., between about 0.00035 inches and 0.0010 inches) (see analysis of claims 1 and 7 above).  Since the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
The appellant also asserts that there is nothing disclosed in Dunbar that would lead a person having ordinary skill in the art to believe the listed thicknesses have anything to do with inhibiting cracking of a metal foil layer (¶ spanning pp. 5-6 of the Appeal Brief).  As set forth above, however, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant and one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings (MPEP § 2144).  In addition, Dunbar discloses that metallized polymer films having a thickness in the claimed range provide a cover layer with improved thermal dimensional stability ([0001] of Dunbar) thereby providing motivation to use such films in the method of Brushafer.  
The appellant also asserts that one of ordinary skill in the art looking to solve the problem of cracking of an outer foil layer would not be prompted by the teachings of O’Conner regarding the thickness of the metal foil layer (pg. 6, 1st full ¶ of the Appeal Brief).  As set forth above, however, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant and one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings (MPEP § 2144).  Neither Brushafer nor Dunbar disclose the thickness of the metal foil layer.  One of skill in the art would have looked to the teachings of O’Conner to provide a reflective surface for the cable wrap of Brushafer (1:23-26 of Brushafer).  Moreover, O’Conner discloses that the conducting foil is provided to provide shielding (1:17-21 of O’Conner) and is not intended to carry any significant current (5:3-5 of O’Conner).  Brushafer similarly discloses laminating the woven sleeves with metal foils and films having a reflective surface to block IR radiation (1:21-26 of Brushafer).  The metal foil layer of Brushafer, as is the case with that of O’Conner, is therefore intended to provide shielding and not intended to carry any significant current (5:3-5 of O’Conner).  Brushafer also discloses sleeving having increased flexibility and conformability (1:46-47 of Brushafer).  O’Conner discloses providing the foil as a very thin layer and that the cable shielding tape have an acceptable degree of flexibility (1:24-26 of O’Conner).  Both O’Conner and Brushafer therefore disclose metal foil layers for cable wrap which are flexible.  One of skill in the art would therefore have understood that foil layers having a thickness as disclosed in O’Conner would provide a reflective surface for shielding while having flexibility for use in a cable wrap.
The appellant also asserts that the outer foil layer of Brushafer is required to withstand abrasion which is an entirely different function than that of O’Conner (¶ spanning pp. 6-7 of the 
The appellant also asserts that the metal foil layer of O’Conner is permitted to be thin due to the required mechanical strength of the tape being provided by the thickness of the plastic insulating layer to which it is bonded (¶ spanning pp. 6-7 of the Appeal Brief).  The metallized film in Brushafer, however, is laminated to a woven sleeve (5:34-38 of Brushafer) which would provide mechanical strength to the foil layer.
With regard to the rejection of claim 3, the appellant asserts that the dead soft aluminum layer of Pechhold is taught as having a thickness of 0.005 to 0.010 inches, well in excess of the claimed metal foil thickness range (pg. 7, last full ¶ of the Appeal Brief).  Pechhold, however, discloses that the aluminum foil layer can be of “any convenient thickness” and merely discloses the recited range of 0.005 to 0.010 inches as an exemplary range (2:18-20 of Pechhold).  The appellant also asserts that the metal foil layer of Pechhold is disclosed as an inner layer protected by an outer jacket and not an outer layer as disclosed in Brushafer (pg. 7, last full ¶ of the Appeal Brief).  Pechhold, however, is being relied upon for the type of metal foil and not the placement 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER RAIMUND/Patent Examiner, Art Unit 1746                                                                                                                                                                                                        

Conferees:

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.